     Case 3:14-cr-00175-WHA Document 1347 Filed 03/17/21 Page 1 of 2


 1   JENNER & BLOCK LLP
     Reid J. Schar (pro hac vice)
 2   RSchar@jenner.com
 3   353 N. Clark Street
     Chicago, IL 60654-3456
 4    Telephone: +1 312 222 9350
      Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6   Kate Dyer (Bar No. 171891)
     kdyer@clarencedyer.com
 7
     899 Ellis Street
 8   San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694
10   CRAVATH, SWAINE & MOORE LLP
     Kevin J. Orsini (pro hac vice)
11
     korsini@cravath.com
12   825 Eighth Avenue
     New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant
15   PACIFIC GAS AND ELECTRIC COMPANY
16

17                             UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
19                                  SAN FRANCISCO DIVISION
20

21   UNITED STATES OF AMERICA                  CASE NO. CR-14-00175-WHA
22                                             PROOF OF SERVICE
            v.
23
     PACIFIC GAS AND ELECTRIC
24   COMPANY,
25                    Defendant.
26

27

28
                                                                       PROOF OF SERVICE
                                                                 Case No. CR-14-00175-WHA
             Case 3:14-cr-00175-WHA Document 1347 Filed 03/17/21 Page 2 of 2



 1                                        PROOF OF SERVICE
 2          I, Abbie Chin, declare as follows:
 3
             I am over eighteen years of age and not a party to the within action; my business address
 4   is 899 Ellis Street, San Francisco, California 94109; I am employed in the County of San
     Francisco.
 5
            On March 17, 2021, I served a copy, with all exhibits, of the following documents:
 6
                    ADMINISTRATIVE MOTION OF PACIFIC GAS AND ELECTRIC COMPANY
 7
                     TO FILE UNDER SEAL PORTIONS OF PRIOR SUBMISSIONS
 8
                    [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION OF PACIFIC
 9                   GAS AND ELECTRIC COMPANY TO FILE UNDER SEAL PORTIONS OF
                     PRIOR SUBMISSIONS
10

11    X     BY E-SERVICE SERVICE: Filing was electronically mailed via the ECF system to the
     addressee(s) noted on the service list.
12
            By Personal Service: I placed a true copy thereof in a sealed envelope, and caused such
13
     envelope to be personally delivered to the addressee(s) noted on the service list.
14
               Noah Stern, AUSA
15             ATTENTION MARYAM BEROS
               US Attorney’s Office
16             450 Golden Gate Avenue, 11th Floor
               San Francisco, CA 94102
17
               Noah.Stern@usdoj.gov
18
             The party on whom this electronic mail has been served has agreed in writing to such
19   form of service pursuant to agreement. I declare that I am employed in the office of a member of
     the Bar of, or permitted to practice before, this Court at whose direction the service was made
20   and declare under penalty of perjury that the foregoing is true and correct.
21
             Executed on March 17, 2021, at San Francisco, California.
22

23
                                                                 Abbie Chin
24

25

26

27

28
                                                                                      PROOF OF SERVICE
                                                      2                         Case No. CR-14-00175-WHA
